Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed. Claims 1 and 4 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is MOCHIZUKI (JP 2018177143) and Hinz et al. (US 2015/0217812). 
Regarding Claims 1 and 4, MOCHIZUKI discloses a method for assembling a vehicle roof structure 100 including: an upper structure including a front header 12 located on a front side of a vehicle, a rear header 16 located on a rear side of a vehicle, a pair of side rails 10 adapted to couple opposite ends of the front header 12 in a vehicle width direction and couple opposite ends of the rear header 16 in a vehicle width direction, and a cross member 30 adapted to couple the pair of side rails 10 in a vehicle width direction; and a roof panel 20 fixed to the upper structure so as to close a space surrounded by the front header 12, the rear header 16, and the pair of side rails 10 from above the cross member 30 (Pars. 0009-0013, Figs. 1-5), the method comprising: forming a plurality of application portions 31 having a mastic adhesive 4 applied thereto on the cross member 30 with a distance therebetween in a vehicle width direction (Pars. 0016 and 0017); disposing the roof panel 20 on the upper structure via the plurality of application portions 31 so as to close the space surrounded by the front header 12, the rear header 16, and the pair of side rails 10 from above the cross member 30 from above the cross member 30 (Pars. 0016-0022, Figs. 1-5). 
Suffice it to say, none of the cited prior art discloses a method for assembling a vehicle roof structure including: an upper structure including a front header, a rear header, a pair of side rails, and a cross member adapted to couple the pair of side rails; and a roof panel fixed to the upper structure so as to close a space surrounded by the front header, the rear header, and the pair of side rails from above the cross member, the method comprising: forming a plurality of application portions having a mastic adhesive applied thereto on the cross member with a distance therebetween in a vehicle width direction; disposing the roof panel on the upper structure; mechanically fixing the roof panel to the front header, the rear header, and the pair of side rails; and the plurality of application portions is formed such that among the plurality of application portions, a central application portion disposed at a center of the cross member in the vehicle width direction has a length that is shorter than a length of an end-side application portion disposed on opposite sides of the center in the vehicle width direction, as claimed in independent claim 1, or a vehicle roof structure comprising: an upper structure including a front header, a rear header, a pair of side rails, and a cross member adapted to couple the pair of side rails in a vehicle width direction; and a roof panel fixed to the upper structure, the roof panel is mechanically fixed to the front header, the rear header, and the pair of side rails and is fixed to the cross member via a plurality of application portions having a mastic adhesive applied thereto, the plurality of application portions is formed on the cross member, and among the plurality of application portions, a central application portion disposed at a center of the cross member in the vehicle width direction has a length that is shorter than a length of an end-side application portion disposed on opposite sides of the center in the vehicle width direction, as claimed in independent claim 4, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 4.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 4.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726